Citation Nr: 0421207	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  00-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
rheumatoid arthritis claimed as bone and joint pain, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder, to include as claimed as a chronic 
disability due to undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fatigue, to include as claimed as a chronic disability due to 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic headache disorder, to include as claimed as a chronic 
disability due to undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
disorder producing memory loss, to include as claimed as a 
chronic disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to March 
1990 and from September 1990 to April 1991.  His duty station 
during the second period of service was Rota, Spain.  
Although that period of active military service occurred 
during Operation Desert Storm (also referred to as "the 
Persian Gulf War"), he is not shown to have served in the 
Southwest Asia (or SWA) theater of operations during that 
time.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul Minnesota, which denied the benefits sought on 
appeal.

In an April 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for the disorders 
at issue here.  The RO also found that new and material 
evidence had not been presented subsequent to a September 
1994 denial of service connection for back and right knee 
disability.  The veteran did not appeal the April 1996 
decision to the Board.

In June 1999, the veteran requested that his claim be 
reopened citing available VA and private clinical records.  
Subsequently additional evidence was obtained by the RO.

In October 2001, the RO determined that no new and material 
evidence had been submitted to reopen the claim on the basis 
that there was no medical evidence supporting a link or nexus 
between current disability and service and the claim for 
service connection for disability caused by undiagnosed 
illness was barred because the veteran did not have service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

This matter was previously before the Board and denied in an 
October 2002 decision.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated November 2003, the Court vacated 
the Board's decision, and remanded the matter to the Board 
for actions consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).

The Court remanded to the Board, because it failed to 
sufficiently articulate its reasons and bases for the 
findings that the appellant was properly notified of the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand is necessary in this case for further 
development and adjudication pursuant to the amended 
duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  
With respect to claims to reopen based on the submission of 
new and material evidence, the final regulations now provide 
for a duty on the part of VA to assist a claimant in 
obtaining certain records.  In addition, the definition of 
"new and material evidence" contained in 38 C.F.R. 
§ 3.156(a) was amended, effective August 29, 2001.  

In order to ensure that all due process requirements are 
satisfied, this appeal is REMANDED to the RO for the 
following:

1.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the veteran's 
claim.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




